Mobley, Justice.
In view of the ruling of this court in Home Finance Co. of Rome, Georgia, Inc., v. Bank of LaFayette, ante, where it was held that the defendant had not waived its plea in abatement and traverse of service, the trial of the case upon its merits prior to the trial of the special plea and traverse of service, and a determination that the court had jurisdiction of the defendant was premature, and the proceedings therein were a nullity and must be set aside.

Judgment reversed.


All the Justices concur.

Argued October 13, 1959
Decided November 4, 1959.
Matthews, Maddox, Walton A Smith, G. W. Langford, for plaintiff in error.
Clinton J. Morgan, Wright, Rogers, Magruder A Hoyt, contra.